                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA



  3M COMPANY,

                  Plaintiff,                      CASE NO. 0:20-CV-01314-SRN-TNL

      vs.
                                                            DECLARATION OF
  MATTHEW STARSIAK,                                          DAVID A. CRIST
  AMK ENERGY SERVICES LLC, and
  JOHN DOES 1 THROUGH 10,
  whose true names are largely unknown.

                  Defendants.


       I, David A. Crist, pursuant to 28 U.S.C. § 1746 and upon penalty of perjury, declare as

follows:

       1.      I am a resident of the State of Minnesota; over the age of 18; and competent to

make this declaration. I could and would testify as to the matters set forth herein, if called upon

to do so.

       2.      I am a Vice President and Chief Marketing Officer for the Safety and Industrial

Business Group at 3M. The information set forth herein is based on my personal knowledge

obtained through the course of my duties at 3M, which include, among other things, 3M’s: (i)

brand-development and marketing efforts; (ii) trademark policies; (iii) sales and pricing guidelines;

and (iv) efforts to assist in the battle against COVID-19. The information set forth herein is also

based on my review of records and documents (including electronic records) maintained in the

regular course of 3M’s business, and the complaint in this lawsuit.

       3.      I submit this declaration in support of 3M Company’s application for a temporary

restraining order and preliminary injunction against Defendants Matthew Starsiak, AMK Energy
Services, LLC (“AMK”), and John Does 1 through 10 (“Does,” together with Starsiak and AMK,

“Defendants”) in the above-referenced action.

3M Company

       4.        3M (then, Minnesota Mining and Manufacturing company) began over 100 years

ago as a small-scale mining venture in Northern Minnesota. It has grown into an industry-leading

provider of scientific, technical, and marketing innovations throughout the world.

       5.        3M’s portfolio includes more than 60,000 goods and services, ranging from

household and school supplies, to medical devices and equipment. See Exhibit 1 (3M History,

3M Company, available at https://www.3m.com/3M/en_US/company-us/about-3m/history/ (last

visited on May 8, 2020).

The 3M Brand and Marks

       6.        3M provides goods and services throughout the world under numerous brands,

including well-known brands such as: ACE; POST-IT; SCOTCH; NEXCARE; and more. See

Exhibit      2       (3M      Featured      Brands,      3M       Company,        available      at

https://www.3m.com/3M/en_US/company-us/our-brands/ (last visited on May 8, 2020).

       7.        3M’s most famous and widely recognized brand is its eponymous “3M” brand. The

3M brand encompasses products and materials for a wide array of medical devices, supplies, and

personal protective equipment (“PPE”), including, for example: stethoscopes; medical tapes;

surgical gowns; blankets; bandages and other wound-care products; and respirators. See Exhibit

3 (3M Medical Products, 3M Company, available at this link (last accessed on June 15, 2020).

       8.        3M-branded products are highly visible throughout numerous hospitals, nursing

homes, and other care facilities where patients, care providers, and procurement officers value and

rely on the high quality and integrity associated with the 3M brand.



                                                2
       9.       3M employs strict quality-control standards in manufacturing all of its products,

including its products used in the fields of healthcare and worker safety. As a result of this

commitment to quality, 3M-brand N95 respirators are highly respected and widely used and

recommended by medical workers, public-health officials, and throughout the worker safety

market.

       10.     Over the past century, 3M has invested hundreds of millions of dollars in

advertising and promoting its 3M-brand products to customers throughout the world (including its

3M-brand N95 respirators) under the standard-character mark “3M” and the 3M design mark

(together, the “3M Marks”).

       11.     During this period, 3M’s goods and services offered under its 3M Marks, in

particular, have been the subject of widespread, unsolicited media coverage and critical acclaim.

       12.     Products offered by 3M using its 3M Marks have also enjoyed enormous

commercial success (including, without limitation, its range of 3M-brand N95 respirators).

       13.     To strengthen 3M’s common-law rights in and to its famous 3M Marks, 3M has

obtained numerous federal trademark registrations, including, without limitation: (i) U.S.

Trademark Reg. No. 3,398,329, which covers the standard-character 3M mark in Int. Classes 9

and 10 for, inter alia, respirators (the “‘329 Registration”); (ii) U.S. Trademark Reg. No. 2,692,036,

which covers the 3M logo for, inter alia, a “full line of surgical masks, face shields, and respiratory

masks for medical purposes” (the “’036 Registration”); and (iii) U.S. Trademark Reg. No.

2,793,534, which covers the 3M design mark in Int. Classes 1, 5, and 10 for, inter alia, respirators

(the “‘534 Registration”).

       14.     I attach hereto as Exhibit 4 a true and correct copy of the ‘329 Registration.

Pursuant to Section 15 of the Lanham Act, namely, 15 U.S.C. § 1065, on April 2 2014, the United



                                                  3
States Patent and Trademark Office (the “PTO”) issued a Notice of Acknowledgement of 3M’s

Declaration of Incontestability of the ‘329 Registration. See Exhibit 5.

       15.     I attach hereto as Exhibit 6 a true and correct copy of the ‘036 Registration.

Pursuant to Section 15 of the Lanham Act, namely, 15 U.S.C. § 1065, on April 2, 2014, the United

States Patent and Trademark Office (the “PTO”) issued a Notice of Acknowledgement of 3M’s

Declaration of Incontestability of the ‘036 Registration. See Exhibit 7.

       16.     I attach hereto as Exhibit 8 a true and correct copy of the ‘534 Registration.

Pursuant to Section 15 of the Lanham Act, namely, 15 U.S.C. § 1065, on December 21, 2009, the

PTO issued a Notice of Acknowledgement of 3M’s Declaration of Incontestability of the. See

Exhibit 9.

       17.     The general consuming public associates the 3M Marks uniquely with 3M and

recognizes them as identifying 3M as the exclusive source of goods and services offered under the

3M Marks. Additionally, 3M has received public commendation and praise for its contributions

to the COVID-19 pandemic response, particularly with respect to its production of 3M-brand N95

respirators. Based on the public commendation and praise, and widespread media coverage of

3M-brand N95 respirators during the COVID-19 pandemic, the public is more aware now than

ever that 3M manufacturers N95 respirators and other PPE that is essential to protecting healthcare

personnel and workers from exposure to airborne particles including viruses like COVID-19.

Defendant’s Misconduct Is Causing Immediate and Irreparable Harm to 3M—Especially in
This District

       18.     By falsely holding themselves out as a party that is affiliated with or authorized by

3M to sell 3M-branded respirators, and using 3M’s trademarks to advance this false representation

of affiliation, Defendants are causing immediate, irreparable, and immeasurable harm to 3M’s

brand and reputation.


                                                 4
       19.     Defendants are price-gouging by offering to sell purported 3M-brand N95

respirators for upwards of 300% their 3M single-case U.S. list price. Defendants’ price-gouging

activity is particularly harmful to 3M at this unprecedented time. That is because Defendants’

conduct disrupts the supply of respirators by, among other things, (a) wasting 3M and public

resources devoted to identifying fraudulent pricing and inauthentic offers and (b) squandering

public and private monies used to pay grossly excessive prices for essential respirators.

       20.     Defendants’ conduct is also particularly damaging to the 3M brand’s reputation in

Minnesota. When customers and government officials observe price-gouging by third parties,

particularly those that hold themselves out as affiliated with or authorized by 3M (as Defendants

are doing), they will inevitably draw the false impression that this behavior reflects pricing changes

by 3M in response to the COVID-19 pandemic. The false impressions are so strong that in this

instance, as in others, public officials are complaining to 3M about the unlawful behavior of parties

that have no relationship to 3M. These false impressions are harming 3M’s reputation and it is

unknown how long it may take, if ever, to repair that damage, what measures, if any, will work,

and how much those measures may cost. Under the circumstances, it is impossible to measure the

resulting damage to 3M.

       21.     There are already widespread reports of counterfeit, inferior-quality respirators

being sold at grossly inflated prices. And, despite having not increased the prices it charges for its

3M-brand N95 respirators, 3M has already been subject to unfounded public criticism in response

to third-party price-gouging.

       22.     The 3M brand is also irreparably and immeasurably harmed by Defendants’

conduct in that the purported 3M-branded products that Defendants are advertising for sale may

not exist and/or are counterfeit. In addition to threatening the credibility of the 3M brand, such



                                                  5
conduct results in a diversion of critical public resources, which places lives at risk. These

resources include the time spent by public officials to pursue false/fraudulent leads and the money

spent to purchase products at inflated prices. Additionally, this waste of resources further

diminishes the ability of public officials and procurement officers to investigate and identify other

counterfeit and inferior quality supplies as buyers are pressured to place large orders swiftly for

essential PPE.

       I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge and that this declaration was executed this 15 day of June, 2020.



                                                              s/ David A. Crist______________
                                                              David A. Crist




                                                 6
